Citation Nr: 1757615	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  16-24 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to January 13, 2014, for the award of entitlement to service connection for cardiomyopathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to May 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

No communication or medical record received prior to January 15, 2013, may be interpreted as a formal or informal petition to reopen the claim of entitlement to service connection for cardiomyopathy.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of January 15, 2013, but no earlier, for the award of service connection for cardiomyopathy associated with service-connected sarcoidosis have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's earlier effective date claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned for cardiomyopathy associated with sarcoidosis following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that the claim to reopen was filed, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran seeks entitlement to an effective date prior to January 13, 2014, for the award of entitlement to service connection for cardiomyopathy associated with sarcoidosis.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

The effective date for an award of disability for reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(r).  The United States Court of Appeals for Veterans Claims (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)). 

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Thus, for a claim filed prior to March 24, 2015, such as in this appeal, the standardized form was not required.

For this appeal, the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

In a March 1988 rating decision, the AOJ granted entitlement to service connection for sarcoidosis, assigning a noncompensable evaluation effective July 24, 1987.

VA treatment records dated in July 2001 detailed that the Veteran had a pacemaker.  In a September 2009 VA examination report, the examiner highlighted that the Veteran did not have any complications of sarcoidosis, such as cor pulmonale, right ventricular hypertrophy, and pulmonary hypertension.  

The Veteran originally filed claims for entitlement to service connection for a chronic pain and stiffness in the chest, hypertension/high blood pressure, and pulmonary heart condition in March 2010 as well as amended his claim to include heart disorder/congestive heart failure in July 2010.

In a December 2010 VA examination report, the examiner diagnosed cardiomegaly with automatic implantable cardioverter/defibrillator (AICD) in situ, etiology unknown.  The Veteran was noted to have undergone placement of a cardiac pacemaker in 1974 due to symptoms of syncope and was found to have an arrhythmia, undergoing placement of AICD in 2004.  The examiner indicated that an opinion could not be provided as to whether the cardiac pacemaker and AICD placement were due to the Veteran's history of hypertension without resort to mere speculation.  Additional private treatment records received in 2011 detailed findings of hypertension, cardiac pacemaker insertion, heart murmur, idiopathic cardiomyopathy, coronary artery disease, and congestive heart failure dated from 1997 to 2011.  

In a March 2012 VA medical opinion, a VA examiner found that coronary artery disease and pacemaker implantation of an AICD were not caused by or a result of service-connected sarcoidosis or hypertension but did opine that cardiomyopathy was as least as likely as not caused by or a result of hypertension.  In the cited rationale, the examiner noted that high blood pressure was medically known to enlarge the heart muscle and cause cardiomyopathy.

In a March 2012 rating decision, the RO granted entitlement to service connection for hypertension and deferred adjudicating the matter of entitlement to a heart condition/congestive heart failure.  In an April 2012 VA examination report, the examiner opined that the Veteran did not have myocardial damage due to ischemic or occlusion of the coronary arteries of the heart.  In the cited rationale, the examiner noted that dilated cardiomyopathy could have many causes, including alcohol abuse, thyroid disease, and chronic uncontrolled tachycardia.  The examiner further highlighted that the Veteran's dilated cardiomyopathy was diagnosed as idiopathic, meaning the cause was unknown.  

In a May 2012 rating decision, the RO denied entitlement to service connection for heart condition, also claimed as congestive heart failure.  The RO determined that the heart condition was not incurred in or caused by military service, did not manifest to a compensable degree within one year of service, and was not linked to service-connected hypertension.  The Veteran did not initiate a timely appeal for that matter.  There is no indication that additional evidence was received between May 2012 and May 2013, which would have necessitated a reopening of the issue on appeal.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the May 2012 rating decision is final as to the evidence then of record.  38 U.S.C. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In VA Form 21-0820, Report of General Information dated on January 15, 2013, the Veteran called in reference to an appeal for sarcoidosis and reiterated that he had a heart valve condition during service time.  

Private treatment records dated in February 2013 and received on January 10, 2014, reflected continued treatment for cardiomyopathy and contained handwritten assertions by the Veteran that his heart conditions, such as heart murmur and hardening heart muscle, started in service or were related to a service-connected condition.  

In a VA Form 21-0820, Report of General Information, dated on January 13, 2014, the Veteran indicated that he would like to open a claim for a possible service-connected heart condition.  

While a September 2014 VA examiner opined that the claimed heart condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected sarcoidosis, a March 2015 VA examiner found that the claimed heart condition was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected sarcoidosis.

In an April 2015 decision, the RO granted entitlement service connection for cardiomyopathy associated with service-connected sarcoidosis, assigning a 100 percent rating, effective January 13, 2014.  In August 2015, the Veteran filed a timely notice of disagreement with the effective date assigned in the April 2015 rating decision.  He asserted that his benefits should go back to 1987 when his initial claim for sarcoidosis was filed.  In his June 2016 substantive appeal, the Veteran contended that both his sarcoidosis and cardiomyopathy had started in service and that he wished to be financially compensated for those disabilities for the time period since 1977. 

Considering the facts in this case in light of the above-noted legal criteria, the Board finds that the assignment of an effective date of January 15, 2013, but no earlier, is warranted for the grant of service connection and award of a 100 percent disability evaluation for the Veteran's service-connected cardiomyopathy associated with sarcoidosis.  Resolving all reasonable doubt in the Veteran's favor, the Board has determined that the VA Form 21-0820, Report of General Information, dated on January 15, 2013, wherein the Veteran asserted that he had a heart valve condition during service time, constitutes an informal application to reopen the claim for benefits sought on appeal.  

As noted above, under 38 C.F.R. § 3.400, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later. 

In this case, the date of entitlement clearly precedes the date of the reopened claim.  For instance, a March 2012 VA examiner found that cardiomyopathy was as least as likely as not caused by or a result of service-connected hypertension.  Thus, the date of the reopened claim as the later date is the controlling date for the effective date assigned under the factual circumstances in this matter.  Further, the Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 377, 382 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated differently, based on the facts in this case, the assignment of an effective date earlier than January 15, 2013, is legally precluded.  38 U.S.C. 
§ 5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of January 15, 2013, but no earlier, for the award of entitlement to service connection for cardiomyopathy, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


